Citation Nr: 0322910	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  99-02 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
service-connected carpal tunnel syndrome of the left wrist 
prior to December 2, 1997.

2.  Entitlement to a rating higher than 10 percent for 
service-connected carpal tunnel syndrome of the left wrist 
from February 1, 1998.

3.  Entitlement to a rating higher than 30 percent for 
service-connected carpal tunnel syndrome of the left wrist 
from November 8, 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from October 1973 to October 
1976.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1997 decision of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO's decision, in 
pertinent part, granted service connection and assigned a 
10 percent rating for carpal tunnel syndrome (CTS) of the 
left wrist; the veteran appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999) (in these 
types of cases, VA must consider not only the propriety of 
the initial rating assigned but also whether a "staged" 
rating is warranted to compensate the veteran for times since 
filing his claim when his disability may have been more 
severe than at others).

In a February 1998 decision, the RO granted a temporary total 
(i.e., 100 percent) rating for the veteran's CTS of the left 
wrist, effective December 2, 1997.  The 10 percent rating 
resumed as of February 1, 1998.  The temporary total rating 
was assigned under the provisions of 38 C.F.R. § 4.30 
("paragraph 30") to compensate the veteran at the maximum 
possible level while he convalesced.

The Board remanded the case to the RO in May 2001 for further 
development.  The veteran since has received a 30 percent 
rating for the CTS affecting his left wrist, as of November 
8, 2001.  So the issues on appeal are as stated on the cover 
page of this remand.




REMAND

In August 2002, the Board, itself, undertook additional 
development of this case pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 38 
C.F.R. § 19.9(a)(2)).  That development has been completed.

In a recent precedent decision, however, Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) determined 
that 38 C.F.R. § 19.9(a)(2) is inconsistent with 38 U.S.C. 
§ 7104(a).  The CAFC invalidated 38 C.F.R. § 19.9(a)(2) 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (here, the RO) for initial 
consideration and without having to obtain the appellant's 
waiver.  The CAFC held that this is contrary to the 
requirement of 38 U.S.C. § 7104(a).

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board 
"to provide the notice required by 38 U.S.C. [§] 5103(a)" 
and "not less than 30 days to respond to the notice," 
because it is contrary to 38 U.S.C. § 5103(b), which provides 
the claimant one year to submit evidence.

VA's General Counsel (GC) since has issued a precedent 
opinion in response.  See VAOPGCPREC 1-2003 (May 21, 2003).  
Briefly stated, the opinion holds that:  

?	the Board retains the authority to develop evidence in 
an appeal, but may not decide the appeal absent a waiver 
of originating agency consideration; 
?	the Board has the authority to obtain such waivers; 
?	the Board has the authority to issue "VCAA letters," 
subject to the limitations set forth in the Court's 
decision; 
?	the Board is not required to identify and readjudicate 
appeals decided under the "development regulations" in 
effect prior to May 1, 2003.

Additional relevant medical records were obtained subsequent 
to the Board's August 2002 development of this case.  These 
records consist of the reports of VA medical examinations 
(for compensation purposes), which the veteran underwent in 
December 2002 and June 2003.  However, this evidence has not 
been considered by the RO in connection with the issues on 
appeal.  Neither has the veteran been apprised of this 
additional evidence and given an opportunity to submit other 
evidence and/or argument in response to it.  So in the 
interest of fairness to him, particularly in light of the 
recent CAFC's decision (the opinion of the GC 
notwithstanding), this case must be remanded to the RO to 
ensure there is no violation of his due process rights.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, this case hereby is REMANDED to the RO for the 
following additional actions:

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied, including in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  The RO should inform the 
veteran of the specific types of evidence 
that would help establish his claims and 
should indicate to him which evidence he 
is responsible for obtaining and which 
evidence VA will obtain for him.  



2.  When the development requested above 
has been completed, and any other 
necessary development, the case should be 
readjudicated by the RO.  This should 
include consideration of all evidence of 
record, including the evidence added to 
the record since the March 2002 
Supplemental Statement of the Case 
(SSOC).  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, then the RO should issue 
another SSOC and provide the veteran and 
his representative an appropriate 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


